DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 202022220863.3, filed with the Office on 11/03/2021. Accordingly, the earliest effective filing date was recognized as 09/30/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BACKLIGHT ASSEMBLY INCLUDING AND DISPLAY DEVICE INLCUDING RECESS AND RIVETS.

The disclosure is objected to because of the following informalities:
In ¶ 0019, “shows a solid view” should be changed to – shows a perspective view – in order to put the specification in proper form.
In ¶ 0020, “is sectional view” should be changed to – is a cross-sectional view – in order to put the claim in proper form.
In ¶ 0040, “optical stack 100” should be changed to – optical stack of the optical lamination layer 100 – in order to better reconcile the drawings and the specification.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7-8, 11, 13, and 19-20 are objected to because of the following informalities:  
In claims 1, 7-8, 11, 13, and 19-20, “die-casting back plate” should be changed to – die-cast[[ing]]ed back plate – in order to put the claim in proper form.
In claim 5, on line 3, “and the inner surface” should be changed to – and the remainder of the inner surface – in order to put the claim in proper form (supported by Fig 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US 20030011736 A1; “Ha”) in view of Kuo et al (US 20130128444 A1; “Kuo”).
Re Claim 1:
Ha discloses a backlight assembly (shown in at least Figs 5-6 and described below), comprising: 
an optical lamination layer (comprising at least light guide plate 252, optical sheets 253, and reflection plate 254, as well as first and second lamp units 261 and 262, respectively; the examiner notes that lamination refers to a Product-By-Process limitation under MPEP ¶ 2113 since one of ordinary skill in the art before the effective filing date of the claimed invention would not have recognized Ha as disclosing a separate structure than the claimed structure) and 
a die-casting back plate (bottom chassis 300; the examiner notes that die-casting (or die-casted) refers to a Product-By-Process limitation under MPEP ¶ 2113 since one of ordinary skill in the art before the effective filing date of the claimed invention would not have recognized Ha as disclosing a separate structure than the claimed structure), 
wherein the die-casting back plate (300) defines an accommodation space for accommodating the optical lamination layer (wherein the accommodation space is the space occupied optical lamination layer (252-54 and  261-262) shown in at least Fig 6), and comprises an inner surface (surface of 300 facing 254, shown in at least Figs 5-6 and 10) and an outer surface (surface of 300 facing mold frame 600, shown in at least Figs 5-6 and 10) arranged opposite to each other (arrangement shown in at least Figs 5-6 and 10), 
wherein the inner surface (surface of 300 facing 254) is a surface facing a bottom surface of the optical lamination layer (specifically 254, shown in Figs 5-6 and 10), a recess region is arranged on the inner surface (wherein the recess is formed by at least each first and second projections 310 and 311, respectively, and the facing reflection sheet 254; shown in Fig 7 transposed with Fig 10), and a plurality of rivets fasteners (screw 914, shown in Fig 10) configured to assemble the die-casting back plate (300) onto an object (onto first and second power lines 262a and 262b, respectively) to be assembled is arranged on the outer surface (shown in Fig 10, and described in ¶¶ 0097-0108); 
wherein the plurality of rivets fasteners (914) is located in a region corresponding to the recess region and spaced apart from a boundary of the recess region by a spacing (configuration shown in Fig 7 of Ha with the examiner’s annotations, below).
Figure 7 of Ha with the examiner's annotations

    PNG
    media_image1.png
    543
    577
    media_image1.png
    Greyscale

Ha discloses the fasteners to be screws rather than the claimed rivets. 
In ¶ 0028, Kuo teaches equivalence for rivets (riveted columns) and screws (screws) for the purpose assembling a backplane 400 (analogous to a die-casting plate) to a locking piece 300 (analogous to an object).
Since prior art recognized equivalence for the same purpose is prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the screws of Ha to be an equivalent fastening structure to the claimed rivets for the purpose of assembling the die-casting plate to the object.
Re Claim 2:
With regard to a central portion, Ha at least suggest a central position of the recess region substantially coincides with a central position of the plurality of rivets due to the configuration shown in Fig 7 of Ha with the examiner’s annotations, above. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting a central position of the recess region substantially coincides with a central position of the plurality of rivets.
Re Claim 3:
With regard to a distance, Ha at least suggests an equivalent distance between a center of any one of the plurality of rivets and a recess boundary to the claimed a minimum distance between a center of any one of the plurality of rivets and the boundary of the recess region ranges from 10 mm to 20 mm for the purpose of spacing (equivalent) rivets and fastening to objects since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the specific instance of the backlight assembly of Ha (in view of Kuo), one of ordinary skill in the art before the effective filing date would not have recognized the distance between a center of any one of the plurality of rivets and a recess boundary as performing differently than the claimed minimum distance between a center of any one of the plurality of rivets and the boundary of the recess region ranges from 10 mm to 20 mm for the purpose of spacing rivets and fastening to objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting an equivalent distance between a center of any one of the plurality of rivets and a recess boundary to the claimed a minimum distance between a center of any one of the plurality of rivets and the boundary of the recess region ranges from 10 mm to 20 mm for the purpose of spacing (equivalent) rivets and fastening to objects.
Re Claim 4:
With regard to a depth, Ha at least suggests an equivalent depth of the recess region to the claimed depth of the recess region in a direction perpendicular to the inner surface ranges from 0.2 mm to 0.3 mm for the purpose of fastening to objects since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the specific instance of the backlight assembly of Ha (in view of Kuo), one of ordinary skill in the art before the effective filing date would not have recognized t depth of the recess region as performing differently than the claimed depth of the recess region in a direction perpendicular to the inner surface ranges from 0.2 mm to 0.3 mm for the purpose of fastening to objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting an equivalent depth of the recess region to the claimed depth of the recess region in a direction perpendicular to the inner surface ranges from 0.2 mm to 0.3 mm for the purpose of fastening to objects.
Re Claim 6:
Ha further discloses wherein an orthographic projection of the recess region onto the inner surface is of a rectangular (shown in Fig 7 of Ha with the examiner’s annotations, above).
Re Claim 13:
Ha discloses a display device (LCD device 200, shown in at least Figs 5-6) comprising a backlight assembly (shown in at least Figs 5-6 and described below), wherein the backlight assembly comprises 
an optical lamination layer (comprising at least light guide plate 252, optical sheets 253, and reflection plate 254, as well as first and second lamp units 261 and 262, respectively; the examiner notes that lamination refers to a Product-By-Process limitation under MPEP ¶ 2113 since one of ordinary skill in the art before the effective filing date of the claimed invention would not have recognized Ha as disclosing a separate structure than the claimed structure) and 
a die-casting back plate (bottom chassis 300; the examiner notes that die-casting (or die-casted) refers to a Product-By-Process limitation under MPEP ¶ 2113 since one of ordinary skill in the art before the effective filing date of the claimed invention would not have recognized Ha as disclosing a separate structure than the claimed structure), 
wherein the die-casting back plate (300) defines an accommodation space for accommodating the optical lamination layer (wherein the accommodation space is the space occupied optical lamination layer (252-54 and  261-262) shown in at least Fig 6), and comprises an inner surface (surface of 300 facing 254, shown in at least Figs 5-6 and 10) and an outer surface (surface of 300 facing mold frame 600, shown in at least Figs 5-6 and 10) arranged opposite to each other (arrangement shown in at least Figs 5-6 and 10), 
wherein the inner surface (surface of 300 facing 254) is a surface facing a bottom surface of the optical lamination layer (specifically 254, shown in Figs 5-6 and 10), a recess region is arranged on the inner surface (wherein the recess is formed by at least each first and second projections 310 and 311, respectively, and the facing reflection sheet 254; shown in Fig 7 transposed with Fig 10), and a plurality of rivets fasteners (screw 914, shown in Fig 10) configured to assemble the die-casting back plate (300) onto an object (onto first and second power lines 262a and 262b, respectively) to be assembled is arranged on the outer surface (shown in Fig 10, and described in ¶¶ 0097-0108); 
wherein the plurality of rivets fasteners (914) is located in a region corresponding to the recess region and spaced apart from a boundary of the recess region by a spacing (configuration shown in Fig 7 of Ha with the examiner’s annotations, above).
Ha discloses the fasteners to be screws rather than the claimed rivets. 
In ¶ 0028, Kuo teaches equivalence for rivets (riveted columns) and screws (screws) for the purpose assembling a backplane 400 (analogous to a die-casting plate) to a locking piece 300 (analogous to an object).
Since prior art recognized equivalence for the same purpose is prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the screws of Ha to be an equivalent fastening structure to the claimed rivets for the purpose of assembling the die-casting plate to the object.
Re Claim 15:
With regard to a central portion, Ha at least suggest a central position of the recess region substantially coincides with a central position of the plurality of rivets due to the configuration shown in Fig 7 of Ha with the examiner’s annotations, above. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting a central position of the recess region substantially coincides with a central position of the plurality of rivets.
Re Claim 16:
With regard to a distance, Ha at least suggests an equivalent distance between a center of any one of the plurality of rivets and a recess boundary to the claimed a minimum distance between a center of any one of the plurality of rivets and the boundary of the recess region ranges from 10 mm to 20 mm for the purpose of spacing (equivalent) rivets and fastening to objects since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the specific instance of the display device of Ha (in view of Kuo), one of ordinary skill in the art before the effective filing date would not have recognized the distance between a center of any one of the plurality of rivets and a recess boundary as performing differently than the claimed minimum distance between a center of any one of the plurality of rivets and the boundary of the recess region ranges from 10 mm to 20 mm for the purpose of spacing rivets and fastening to objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting an equivalent distance between a center of any one of the plurality of rivets and a recess boundary to the claimed a minimum distance between a center of any one of the plurality of rivets and the boundary of the recess region ranges from 10 mm to 20 mm for the purpose of spacing (equivalent) rivets and fastening to objects.
Re Claim 17:
With regard to a depth, Ha at least suggests an equivalent depth of the recess region to the claimed depth of the recess region in a direction perpendicular to the inner surface ranges from 0.2 mm to 0.3 mm for the purpose of fastening to objects since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the specific instance of the display device of Ha (in view of Kuo), one of ordinary skill in the art before the effective filing date would not have recognized t depth of the recess region as performing differently than the claimed depth of the recess region in a direction perpendicular to the inner surface ranges from 0.2 mm to 0.3 mm for the purpose of fastening to objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting an equivalent depth of the recess region to the claimed depth of the recess region in a direction perpendicular to the inner surface ranges from 0.2 mm to 0.3 mm for the purpose of fastening to objects.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Kuo as applied to claim 1 above, and further in view of Park et al (US 20150309366 A1; “Park”).
Re Claim 11:
Ha further disclose wherein the die-casting back plate (300) comprises a bottom portion and a side portion together enclosing the accommodation space (configuration shown in at least Figs 5-6).
Ha does not explicitly disclose a buffer, wherein the buffer is located in a gap between the light-guiding plate and the side portion.
Park teaches a buffer (supporting member 20; shown in Figs 1-2), a back plate (containing member 10) comprises a bottom portion (bottom portion 11) and a side portion (configuration shown in Fig 1) together enclosing an accommodation space (configuration shown in at least Fig 1 transposed with Fig 2), and the buffer (C1-C4) is located in a gap between a diffusion sheet 300 (analogous in at least position to the light guide plate; shown in Fig 1) and the side portion (configuration shown in Fig 1 transposed with Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight assembly of Ha (in view of Kuo) by including a supporting member as taught in at least principle by Park for the benefit of improved light uniformity (Park: at least ¶ 0019).
Re Claim 12:
Due to the combination in claim 10 above, Ha at least suggests wherein the light-guiding plate (252) and the reflection sheet (254) are adhered and fixed to the buffer (Park: 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Ha as at least suggesting wherein the light-guiding plate and the reflection sheet  are adhered and fixed to the buffer.
Ha does not explicitly disclose wherein the light-guiding plate (252) and the reflection sheet (254) are adhered and fixed to the buffer (Park: 20) by using a third double-sided adhesive tape.
The examiner take Official Notice that it was well-known within the art before the effective filing date of the claimed invention to adhere and fix structures together by double-sided adhesive tape, specifically including a light-guide plate and a reflection sheet being adhered and fixed to a buffer by using a third double-sided adhesive tape.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight assembly of Ha (in view of Kuo and as modified in view of Park) by including a well-known double sided adhesive tape, specifically including a third double sided adhesive tape to adhere and fix the light-guide plate and the reflection to the buffer, for the benefit of a more secure backlight assembly. 

Allowable Subject Matter
Claims 5, 7-10, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 5:
The closest prior art of record, Ha fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the smooth transition structure as set forth in the claim.
Re Claim 7:
The closest prior art of record, Ha fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a folded edge is arranged on at least one side of the other sides of the reflection sheet except the one side where the light bar is located as set forth in the claim.
Re Claims 8-10:
The claims contain allowable subject matter due to their dependence on intervening claim 7.


Re Claim 14:
The closest prior art of record, Ha fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the vehicle-mounted rotating screen as set forth in the claim.
Re Claim 18:
The closest prior art of record, Ha fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the smooth transition structure as set forth in the claim.
Re Claim 19:
The closest prior art of record, Ha fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a folded edge is arranged on at least one side of the other sides of the reflection sheet except the one side where the light bar is located as set forth in the claim.
Re Claim 20:
The claim contains allowable subject matter due to its dependence on intervening claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875